OFFICEOFTHEA-ITORNEY          GENERALOFTEXAS
                          AUSTIN




                                          gal opinion    of       th5.a de-


                                           oertalo   add04
                                           between the        .



                                    ir not tn 8e8sbm at
                                    rel501ut1anon tils
                                   ure,wruld theaovernor
                                  to appointa eom6i8elen-
                                  rith a aot0ifedoa4r or
                                 4 of Tat811to outer iota
                      king toward futmation of a tenipaet
                      med by the legfelatnres of Taaua
                       the Uaitul atateot*

                   to adtim, a6 pu wme adrlsed in Oginfon
No, o-4242, that the mgirlaturerr of Oklahoma aad Wm3.n
OoQld lawfully tmttw   tit0 ouoh a oo~ipactae uaa th1We5.n sug-
geated with reScenaeto      tbMng    andhuatkngin       tkome ax-w
ot the lta t4 a lauadet4d W   th e ua ter so f Denla o a b a a ,b ut
uf art hot rdTf8ed a8 to whether or not the do~lsrnor of Okla-
hoao could appotat a aomxtdssioaerto aegcW.ate vith a ecm-
alcafoaer Srea Texas to Pomulate suab a aoapsat. Ilodfxxbt
gzr the
   t ~OUOV~Q fotwulated oould a:awquenbl~ be ap-
  by     ~egtdwtrea   41 Oklahoaraaad Texfw.




                                                   (I
                                                   APPROVED
                                                     OPINION
                                                   COMMlTrKL
                                                   BY L&F   *